Citation Nr: 0034076	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  93-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1968 to October 1969.  
He appears to have had prior active duty for training which 
has not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision, in which the 
San Juan, Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) denied claims for 
service connection for PTSD and bilateral hearing loss as 
well as entitlement to a permanent and total disability 
evaluation for pension purposes.  In April 1995, the Board 
granted service connection for left ear hearing loss, and 
remanded the remaining issues for further development and 
adjudication.

The Board notes that, in a decision dated in April 2000, the 
RO assigned a noncompensable disability evaluation for left 
ear hearing loss, and the appellant has not filed a Notice of 
Disagreement on this issue.  As such, this issue is not 
currently before the Board.  Holland v. Gober, 10 Vet.App. 
433 (1997); see also Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997) (an award of service connection constitutes 
a full award of benefits and the issue of the assigned 
disability rating is a separate and distinct claim).  The 
Board further notes that the RO did not comply with the 
Board's April 1995 remand directives which requested 
readjudication of the right ear hearing loss claim.  See 
Stegall v. West, 11 Vet.App. 268, 271 (1998).  In light of 
the decision below, the Board finds that no prejudice results 
to the appellant in adjudicating this claim.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
remand appended to this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims for service connection 
for right ear hearing loss and entitlement to non- service 
connected pension has been obtained by the RO.

2.  Right ear hearing loss began in service.

3.  The veteran served over 90 days in the military during 
the Vietnam War Era.

4.  The evidence of record shows that the appellant's 
psychiatric disorder, variously diagnosed as major depression 
with psychotic features, PTSD and dysthymia, is a lifetime 
impairment of such severity as to preclude him from obtaining 
or retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in wartime service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.385 
(2000).

2.  The criteria for entitlement to a permanent and total 
disability rating for pension purposes have been met. 38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 4.1, 4.2, 4.7, 4.15, 4.16, 4.17, 4.130, 4.132, 
Diagnostic Codes 9207, 9210 (1996 & 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - Right ear hearing loss

The appellant contends that his right ear hearing loss 
disability began during service.  Briefly summarized his 
January 1965 enlistment examination demonstrated an ability 
to hear whispered voice in the right ear at a distance of 15 
feet.  An October 1965 audiological examination revealed 
right ear pure tone thresholds (converted to ISO units) of 
15, 10, 10 and 5 decibels at 500, 1000, 2000 and 4000 hertz 
respectively.  A July 1968 audiometry examination revealed 
right ear pure tone thresholds of 5, 5, 5, and 10 decibels at 
500, 1000, 2000 and 4000 hertz, respectively.  His separation 
examination, dated in October 1969, revealed audiometry 
findings of right ear pure tone thresholds of 10, 10, 10, and 
60 decibels at 500, 1000, 2000 and 4000 hertz, respectively.  

In pertinent part, a January 1997 letter from R.G., M.D., 
F.A.C.S., offered opinion that the appellant manifested mild 
to moderate neurosensory hearing loss in the right ear which 
could be traced to his exposure to acoustic trauma in 
service.  An October 1997 private audiological examination, 
conducted for purposes of a Social Security Administration 
(SSA) disability claim, revealed right ear pure tone 
thresholds of 45, 50, 60, and 75 decibels at 500, 1000, 2000 
and 4000 Hertz, respectively.  His right ear speech 
discrimination score was 76%.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The evidence in this case shows that the appellant 
experienced a decrease in right ear hearing acuity during his 
active service.  In fact, his audiometric findings at the 
time of his discharge, which revealed an auditory threshold 
of 60 decibels at 4000 hertz in the right ear, constituted a 
hearing disability under current VA standards.  It is without 
question that, for VA purposes, the October 1997 audiology 
examination demonstrates that the appellant has a current 
right ear hearing loss disability.  The documented decline of 
hearing acuity during service evidences that the appellant's 
hearing loss began in service.  Hensley v. Brown, 5 Vet.App. 
155, 157-60 (1993) (in- service audiometric findings showing 
a decrease in hearing acuity constitutes significant evidence 
of some degree of hearing loss).  Additionally, there is 
competent medical opinion of record that right ear hearing 
loss is due to exposure to acoustic trauma in service.  Based 
upon the above, the Board finds that the appellant's right 
ear hearing loss began in service.  Hanson v. Derwinski, 1 
Vet.App. 512 (1991) (an appellant is entitled to service 
connection where he submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record).

II.  Non- service connected pension

The appellant contends that his psychiatric and physical 
disabilities preclude him from performing any substantially 
gainful employment.  His record reflects that he last worked 
in May 1989, and that he has been in receipt of disability 
benefits from SSA since January 1992.  He was born in 
February 1945, and has a high school education with some 
coursework towards an electrician's certificate.  He served 
on active duty in the military during the Vietnam War Era 
from June 1968 to October 1969.  He has work experience as a 
sales clerk and a welder.  

In pertinent part, the appellant began receiving VA treatment 
in 1989 due to complaint of anxiety, depression, anhedonia, 
auditory and visual hallucinations, sleep difficulty and 
decrease in appetite, weight, concentration and job 
performance.  He was given an initial impression of major 
depression with psychotic features and prescribed Ativan, 
Trazadone and Alprazolam.  He was later given an impression 
of PTSD and prescribed Xanax, Doxepin and Inderal.  However, 
an October 1991 VA psychiatric examination found no evidence 
of gross psychiatric disorder, but did note depressive and 
hysterical features.

In February 1992, the appellant was admitted to the San Juan 
VA Medical Center (VAMC) with additional symptoms of harm 
ideas against his wife and infant as well as episodes of 
disorientation and forgetfulness.  He was diagnosed with 
major depression with psychotic features, rule out (R/O) PTSD 
and dependent personality traits.  He was assigned a Global 
Assessment Functioning (GAF) score of 50 upon discharge with 
a GAF of 70 in the past.  His private medical records in 
March 1992 reveal an impression of psychotic disorder with 
anxiety and depressive features manifested by symptoms of 
disorientation, slow mentation, very poor memory, poor 
judgment, anxious affect and depressed mood.  

An August 1992 psychiatric evaluation by L.A.T., M.D., 
revealed a diagnosis of major depression with a guarded 
prognosis, and opinion that the appellant was incapable of 
handling funds or normal interpersonal relationships.  At 
that time, his wife reported symptoms of spousal relation 
difficulties, hostility, aggression, hearing voices and 
social isolation, but he was uncooperative during his mental 
status evaluation and only answered a few questions in 
monosyllable.  For example, he answered "I don't know or I 
don't remember" even to simple questions such as his age.  
An October 1992 opinion by H.C.L., M.D., F.A.P.A., following 
a several month observation requested by the appellant's 
employer, indicated a diagnosis of severe depression, which 
did not improve with medicines and psychotherapy, that was of 
sufficient severity to disable him totally and permanently 
from work.  However, it was cautioned that there might have 
been some magnification of symptoms.  His GAF's in 1992 
ranged from 30 to 50. 

In July 1993, the appellant was admitted to the Montrose VAMC 
due to complaint of nightmares, sleep difficulty, auditory 
hallucinations and history of four suicide attempts by 
hanging in his home.  During his hospitalization, he had 
frequent flashbacks and nightmares.  He was given diagnoses 
of major depression with psychotic features and suicide 
attempts as well as PTSD.  He had a GAF of 50 upon his 
discharge in October 1993.  A December 1996 opinion from 
M.A.S.F., M.D., a diplomate in chelation therapy (defined as 
intravenous treatment to eliminate obstructions in the veins 
and arteries as an alternative to heart surgery), indicated 
that the appellant was totally disabled due to diagnoses of 
paranoid schizophrenia, depression, mental illness due to 
exposure to Agent Orange and PTSD.

In May 1998, the appellant attended a VA PTSD examination, 
but the examination was terminated due to his uncooperative 
attitude.  In this regard, the examiner noted that he 
answered "I don't know anything about that" to all 
questions asked, and provided opinion that he was displaying 
voluntary behavior.  

In March 1999, the appellant underwent VA PTSD examination 
with benefit of review of his claims folder.  He primarily 
complained of nervousness in crowds and visual 
hallucinations.  He could not remember how long he served in 
Vietnam.  On mental status examination, he was clean, neatly 
dressed and groomed.  He was alert and oriented times three.  
His mood was slightly depressed.  His affect was constricted.  
He avoided eye contact.  His attention, concentration and 
memory were good.  His speech was clear and coherent.  He was 
not hallucinating, suicidal or homicidal.  He had fair 
insight and judgment with good impulse control.  His social 
and industrial survey noted circumstantial speech.  He 
claimed to stay home all the time, and denied conversing with 
the neighbors or going out with his wife and children.  
However, two out of 3 neighbors described him as cordial and 
conversant.  He also visited them.  He was observed to drive 
his car, go out in the afternoon, and walk around the 
neighborhood for exercise.  The third neighbor described him 
as withdrawn and nervous, but capable of logical and coherent 
speech on some issues.  No abnormal behaviors were noted.  
Based upon the above, he was given diagnoses of dysthymia as 
well as dependent and borderline personality traits.  He was 
given a GAF of 75 which represented mild symptoms with good 
interpersonal relationships.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of willful misconduct.  Permanent and total disability will 
be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2000). 

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
VA's Schedule for Rating Disabilities.  The "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) (West 1991) 
and 38 C.F.R. §§ 3.340(a), and 4.15 (2000).  This process 
involves rating and then combining each disability under the 
appropriate diagnostic code(s) to determine whether there is 
a combined 100 percent schedular evaluation for pension 
purposes.

Secondly, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him/her from securing and following substantially 
gainful employment.  See 38 U.S.C.A. §§ 1502, 1521(a) (West 
1991); 38 C.F.R. § 4.17 (2000).  Under this analysis, even if 
there is only one such disability, it must be ratable at 60 
percent or more, and; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.

Additionally, even if a veteran cannot qualify for permanent 
and total disability under the above rating scheme, a 
permanent and total disability rating for pension purposes 
may be granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2000).

The record reflects that the veteran served over 90 days in 
the military during the Vietnam War Era from June 1968 to 
October 1969.  Thus, he has met the service criteria for non- 
service connected pension.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  It is the responsibility 
of the rating specialist to interpret reports of examination 
in light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating accurately reflects the elements of disability 
present.  38 C.F.R. § 4.2 (2000).  As such, the determination 
of the current level of disability is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
During the pendency of this appeal, new regulations, 
effective in November 1996, were issued with respect to the 
criteria to be considered in evaluating mental disorders.  61 
Fed.Reg. 52695-52702 (Oct. 8, 1996).  Prior to the effective 
date of the new regulations, the appellant's claim for an 
increased rating may only be evaluated under the older 
criteria.  VA O.G.C. Prec. 3-2000 (April 10, 2000).  However, 
from and after the effective date of amendment, the Board 
must consider both the old and the new criteria and apply the 
version most favorable to the appellant.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); 38 U.S.C.A. § 5110(g) (West 
1991).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996) citing DSM- IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2000).  A GAF of 30 is 
defined as "behavior [that] is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day, 
no job, home or friends)."

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
is social, occupational, or school functioning (e.g., 
occasional truancy, or theft within household), but generally 
functioning pretty well, has some meaningful relationships."

In this case, the evidence reveals that the appellant's 
psychiatric problems began in 1989, and resulted in VA 
hospitalization in 1992 and 1993 due to symptoms which 
include anxiety, depression, anhedonia, auditory and visual 
hallucinations, harm and suicidal ideations, disorientation, 
slow mentation, poor memory, sleep difficulty and decrease in 
appetite, weight, concentration and job performance.  His 
diagnoses have included major depression with psychotic 
features, PTSD, psychotic disorder with anxiety and 
depressive features, and dysthymia.  In 1992 and 1993, there 
were VA assessments that his psychological, social and 
occupational functioning (GAF scores) ranged from mild 
symptoms to serious impairment with an inability to function 
in almost all areas.  There were also private medical 
opinions that his psychiatric disorder was of sufficient 
severity as to disable him totally and permanently from work, 
and to render him incapable of handling funds or normal 
interpersonal relationships.

On the other hand, the more recent evidence includes a 1999 
VA PTSD examination which only revealed symptoms of slightly 
depressed mood, constricted affect, eye avoidance and 
conflicting assessments of his speech from clear and coherent 
on mental status examination to circumstantial on VA social 
and industrial survey.  Additionally, the VA examiner's in 
1998 noted elements of voluntary behavior, and his statements 
obtained from his neighbors on his 1999 VA social and 
industrial conflicted with his claims of social isolation and 
anhedonia.  

As noted above, the Board must view the evidence of record as 
a whole with an eye towards conciling any conflicting 
evidence of record.  While there is some evidence to suggest 
that the appellant manifests some voluntary components to his 
actions, the Board is persuaded from its review of the VA 
inpatient treatment records, which includes approximately 4 
months of inpatient treatment and observation, that his 
symptoms are genuine, and genuinely severe.  Based upon the 
above, the Board finds that, overall, his symptoms are 
commensurate with a 70 percent rating for major depression 
with psychotic features under the old version of Diagnostic 
Code 9207 (psychotic manifestations of such extent, severity 
and depth as to result in severe impairment of social and 
industrial adaptability).  

However, the appellant does not manifest symptoms of active 
psychosis.  As such, under the regulations in effect prior to 
November 7, 1996, he is not entitled to a 100 percent rating 
under Diagnostic Code 9207.  Furthermore, he does not 
currently manifest gross impairment of thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation or loss of memory for names of close 
relatives, own occupation or own name.  Accordingly, under 
the regulations currently in effect, he is not entitled to a 
100 percent disability evaluation for psychotic disorder, not 
otherwise specified, under Diagnostic Code 9210.  

As mentioned above, the appellant may be establish permanent 
and total disability for pension purposes if the evidence 
shows a lifetime impairment which precludes him from securing 
and following substantial gainful employment.  In this case, 
there are VA assessments that his psychological, social and 
occupational functioning (GAF scores) have been serious in 
nature and precluded him from functioning in almost all areas 
as well as private opinions that his psychiatric disorder is 
of sufficient severity as to disable him totally and 
permanently from work.  With application of the benefit of 
the doubt rule under 38 C.F.R. § 4.3, the Board finds that 
appellant's psychiatric disorder is a lifetime impairment of 
such severity as to preclude him from obtaining or retaining 
all forms of substantially gainful employment.  Accordingly, 
the Board concludes that the appellant meets the disability 
requirement for non- service connected pension.


ORDER

Service connection for right ear hearing loss is granted.

Entitlement to non- service connected pension is granted.


REMAND

The Board notes that Congress recently enacted legislation 
which reaffirmed and clarified VA's duty to assist a claimant 
in the development of claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified 
at 38 U.S.C.A. § 5103A).  Among these duties, VA must make 
continuous efforts in obtaining government records until it 
is clear that such records don't exist or that further 
efforts would be futile.  In his Form 9 filing dated in July 
1992, the appellant indicated that he was treated for his 
psychiatric disorder "a month after my discharge.  I had 
been on treatment with V.A. facilities POPC V.A. Hospital and 
Mayaguez Outpatient Clinic."  The RO must undertake 
appropriate efforts to obtain these records, if available, 
before this case is decided.  See also Bell v. Derwinski, 2 
Vet.App. 363, 369-70 (1992) (VA is obligated to obtain 
pertinent treatment records of medical records generated by 
its agency).

Accordingly, this case is again REMANDED for the following 
action:

1.  The RO should contact the appellant to clarify 
his date(s) of VA psychiatric treatment since his 
discharge from service, to include both POPC 
Hospital and the Mayaguez Outpatient clinic.  
Thereafter, the RO should take the necessary steps 
to obtain all VA clinical records since the 
appellant's discharge from service, both inpatient 
and outpatient, as well as current records since 
May 1995.  

2.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.  In the event that 
any requested records cannot be obtained, the RO 
shall identify for the appellant those records 
which were unobtainable, briefly explain the 
efforts made to obtain such records, and describe 
any further action to be taken with respect to the 
claim.

4.  When all appropriate development has been 
completed, the RO should readjudicate the claim 
for service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) 
with review of all the evidence of record and 
consideration of any additional evidence obtained 
pursuant to this remand.  If the determination 
remains unfavorable, the appellant should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



